BlaCKburn, J.

(Dissenting):

I am compelled to dissent from the opinion and judgment of the court. I think the instructions of the court who tried the case erroneous, and the case ought tó be reversed. The killing was clearly proved and it was without provocation or excuse. The defense was insanity. The instructions given by the court were substantially: (1) That insanity is an affirmative defense; (3) that the burden of proof shifts to the defendant; (3) that insanity, to be a defense, must be supported by a preponderance of the evidence. I think each and all of these instructions are erroneous. Insanity is not in any sense an affirmative defense. The statute says an insane person is incapable of committing crime. The indictment charges that he willfully, feloniously, *100• with deliberate and premeditative malice aforethought, did kill and murder, etc. The charge is that the defendant is a sane person, and capable of committing a crime. An insane person cannot be a felon; cannot will, for his will power is destroyed; cannot harbor malice; cannot deliberate or premeditate. This indictment directly charges sanity in the defendant; and insanity is simply a denial of sairity, and not an affirmative defense. It is true that the prosecution does not have to prove sanity, and is excused from it because the .presumption is that all men are sane; but that is only a jiresumption of fact, and may be rebutted by proof; and the evidence offered is not to maintain an affirmative defense, but to rebut the charge that the defendant is sane. As well say that drooling idiocy or infancy under seven years is an affirmative defense to the commission of crime. The law cannot impose an obligation upon an insane person, for he is incapable of assuming obligations. He is not capable of acting in a legal sense; he is mentally incapable of making a defense; he is without mind; he cannot reason; he cannot plan or employ an attorney to assist him, for he is wholly incapable of contracting, and his acts are not to be considered valid. How, then, can he assume the burden of a defense, or be punished because . of its failure? How can he be held responsible, because he is not capable of determining what evidence he needs to support his defense by a preponderance of evidence?
The second error in the instructions is that the burden of proof, where insanity is the defense, is on the defendant to show insanity. At common law, in criminal trials, the burden never shifts. It is always on the prosecution to show the defendant guilty beyond a reasonable doubt; to establish beyond a reasonable doubt every material allegation of the indictment, and every material element of the crime charged. And I have shown conclusively, as I think, that sanity is one of the material allegations of *101the indictment. The Supreme Court of the United States says in the case of Lilienthal’s Tobacco v. U. S.: “In criminal cases the true rule is, the burden of proof never shifts; that in all cases, before conviction can be had, the jury must be satisfied from the evidence beyond a reasonable doubt of the affirmative of the issue presented in the accusation, — that the defendant is guilty in manner and form as charged in the indictment.” 97 U. S. 266. In this case the issue presented is the sanity of the defendant. According to that authority, the burden is on the prosecution to show from the evidence beyond a reasonable doubt that the defendant is sane. But it is said this is the common law rule, but our statute has changed it. In the case of People v. Tidwell, 4 Utah, 506, 12 Pac. Rep, 61, the chief justice, in delivering the opinion of the court, says .substantially that this statute does not establish a new rule of evidence, but is in affirmance of the common law. In this case Judge Boreman concurs, because, as he thinks, the opinion does not shift the burden of proof, and Judge Powers dissents. So this case is understood to support the position that the burden of proof does not shift to the defendant in a criminal case, and that the defendant must be proved guilty beyond a reasonable doubt. In the case of People v. Callaghan, 4 Utah, 55, 6 Pac. Rep. 49, the court says : “The burden of what should be proved beyond a reasonable doubt never shifts to the defendant, but, the prosecution having proven beyond a reasonable doubt the fact of the killing, unless circumstances that justify or' excuse it arise out of the evidence against him, the prisoner must take upon himself the burden of satisfying the jury by a preponderance of the evidence that such circumstances existed at the time of the killing to the extent of raising in their minds a reasonable doubt of his guilt.” If this means anything, which is doubtful, it means that the defendant must, by a preponderance of the evidence, raise *102a reasonable doubt of his guilt. Give it a practical meaning, and it says that' from all the evidence in the case, Considering that introduced by the prosecution, and also that introduced by the defendant, the jury must be convinced beyond a reasonable doubt of the guilt of the defendant before they can convict, and, reduced to its simplest form, is only another way of saying that the burden of proof, to establish the defendant’s guilt beyond a reasonable doubt never shifts from the prosecution to the defendant. It cannot be, therefore, that the defendant must show by a preponderance of the evidence circumstances in mitigation. It is sufficient, if his evidence raises a reasonable doubt of his guilt. But it is said our statute is taken from California, and we should follow the California decisions in construing it. That claim loses its voice when we consider that it is but a restatement of the common law rule, and that a like statute was in force in Illinois while California was still a province of Mexico. Why not follow the decisions of the supreme court of Illinois instead of that of California? See Hopps v. People, 31 Ill., 385.
This brings us to the third error, namely, that the defense of insanity must be established by a preponderance of the evidence. But-why say “a preponderance of evidence?” A preponderance of evidence has no connection with criminal evidence. The proof must be beyond a reasonable doubt. To say “by a preponderance” is ■merely arbitrary, founded- neither in reason nor common sense. If,' as we have shown, the defense of insanity in a criminal prosecution is not an affirmative defense, and the burden- of proof does not shift to the defendant, it is a demonstration that the defense needs not 'to be sustained by a preponderance of the evidence; the evidence need only raise a reasonable doubt of the defendant’s ■sanity. - Material things can be weighed, but where we talk • about preponderance of evidence in reference to *103those things that influence ns in onr belief as to the sanity or insanity of an individual, where the issue is close, who can say where the preponderance is? It is all conjecture; it is a domain of absolute uncertainty. Can the most intelligent judge determine where the preponderance is, much less the average juror? In most cases it is simply talking nonsense to a jury to say to them in a criminal case where the defense is insanity that, in order tq acquit the defendant, they must find his insanity by a preponderance of the evidence. If the evidence lack a pound of being in equipoise, the defendant must hang; if the evidence is in equipoise, the defendant must hang; and, if the jury is in doubt where the preponderance is, the defendant must hang. Is such a doctrine either reasonable or humane? A juror goes to his room to find his verdict. He reasons thus to himself: “I do not know about this; I am in doubt. The defendant may have been insane when he did the deed. Much evidence supports that theory, and there is much evidence that tends to show he was sane. The court tells us that, in order to acquit the defendant, his insanity must be shown by a preponderance of the evidence. I do not understand what he means by a preponderance, and, if I did, I cannot tell where it is in this case. I am in doubt, but under the instruction of the court I will have to find the defendant guilty.” Such an instruction is wholly vicious, and can have no other effect than to confuse the jurors, and cause them to find an unsatisfactory or vicious verdict. Therefore,_ I think such an instruction is unreasonable and inhuman. If the jurors are instructed to find the defendant not guilty, if they have a reasonable, substantial doubt of his sanity, they can act intelligently; or if they are instructed that they should find the defendant guilty unless they find from the evidence beyond a reasonable doubt that the defendant is insane, they can act intelligently. There is no *104room for conjecture or uncertainty. They are not disturbed by the question of a preponderance in reference to metaphysical things that cannot by any possibility be weighed. I am therefore convinced that a man should not be convicted of a crime where there is a well-founded doubt of his sanity at the time of its commission ; that it is the law, and ought to be; and that it is founded in reason and humanity, and consistent with a Christian civilization. This view of the law is supported by many authorities, among which are: Polk v. State, 19 Ind. 172; People v. McCann, 16 N. Y. 58; Hopps v. People, 31 Ill. 385. The reasoning in these cases is so forcible and in accordance with the well-recognized principles of criminal pleading and evidence that no other is needed.